Citation Nr: 0912604	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
rated as 30 percent disabling prior to October 27, 2008, and 
as 50 percent disabling from October 27, 2008, to the 
present.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1943 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for an anxiety disorder, rated as 30 percent 
disabling.  

In August 2008, the Veteran testified before the undersigned 
at a hearing held at the RO.  In October 2008, the Board 
remanded the case for additional development.  

A December 2008 rating decision increased the rating for 
anxiety disorder to 50 percent, effective October 27, 2008.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  From August 11, 2005, the date of claim, to October 26, 
2008, the Veteran's anxiety disorder (claimed as an anxiety 
reaction) was productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
with intermittent inability to perform occupational tasks 
with depression, anxiety, sleep impairment, suspiciousness, 
weekly panic attacks, and mild memory loss, but with 
otherwise satisfactory routine behavior, self-care, and 
normal conversation.

2.  Since October 27, 2008, the Veteran's anxiety disorder 
has been productive of no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, panic attacks more than 
once per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSIONS OF LAW

1.  From August 11, 2005, to October 26, 2008, the criteria 
for a rating higher than 30 percent for an anxiety disorder 
were not met.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9400 (2008).

2.  Since October 27, 2008, the criteria for a rating higher 
than 50 percent for an anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § 4.130, DC 9400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2008); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Under the General Rating Formula for Mental Disorders, a 30 
percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, occasional panic attacks, chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran contends that he is entitled to higher ratings 
for anxiety disorder both prior to and as of October 27, 
2008.

August 11, 2005, to October 26, 2008

For this time period, the clinical evidence, including VA 
treatment records, a VA examination conducted in May 2006, 
and the Veteran's own statements, reflect various psychiatric 
symptoms, including an exaggerated startle response, 
intrusive thoughts, flashbacks, sleep disturbances, 
depression, irritability, nervousness, tearfulness, feelings 
of isolation and social withdrawal, and dysphoria.  The 
Veteran did not report a history of panic attacks.  Nor did 
he indicate that he experienced either auditory and visual 
hallucinations.  He denied suicidal or homicidal ideations.  

In VA treatment records dated from August 2004 to May 2006, 
the Veteran reported that he had suffered from generalized 
anxiety disorder since serving as a Navy fireman aboard the 
USS Independence and taking part in "five major battles" 
during World War II.  He added that he still thought about 
his military experiences on a daily basis.  The Veteran 
described his mood as "uptight" and "sad."  He stated that 
while he "had no trouble getting along with others," he 
felt uncomfortable around large groups of people and did not 
have any friends.  The Veteran indicated that he typically 
got only three hours of sleep each night and lay awake for 
hours thinking.  

On VA examination in May 2006, the Veteran expressed his 
lingering frustration at the lack of medical treatment he 
received in service.  He emphasized that, more than 60 years 
after service, he remained depressed, anxious, and agitated, 
and had problems sleeping.  He added that he felt "useless" 
and "like crying all the time."  Additionally, the Veteran 
stated that he was currently receiving outpatient treatment 
and taking prescription medication for anxiety and 
depression, but denied any periods of hospitalization for 
those conditions.  

Mental health examination revealed a sad and dysphoric mood.  
The Veteran was found to be neat, tidy, and cooperative.  He 
spoke clearly and audibly; was oriented to time, place, date, 
and person; and demonstrated no evidence of psychosis or 
thought disorder.  His abstract thinking was deemed 
appropriate, and he appeared of normal intelligence.  

With regard to his occupational, legal, and social history 
and current daily activities, the Veteran reported that, 
after leaving the military, he worked as a coal miner and 
grocery store employee before attending college and working 
in real estate.  He stated that he had been retired for 
approximately five years.  The Veteran did not report any 
history of legal problems.  Additionally, he stated that he 
lived with his wife of 57 years and occasionally saw his 
grown children, who lived in Florida.  In terms of hobbies, 
the Veteran stated that he fished, "read a lot," and went 
to church.  He stated that he did not have any other 
particular hobbies and did not belong to any club.  He denied 
any current smoking, drinking, or other drug use.

Based upon the above, the examiner diagnosed the Veteran as 
having neuro anxiety; depressive disorder, not otherwise 
specified; and rule out major depression.  The Global 
Assessment and Functioning (GAF) score was estimated as 51-
55.

The Veteran's subsequent VA medical records dated from June 
2006 to September 2008 reflect ongoing treatment for 
generalized anxiety disorder and related mental health 
problems, including depression and PTSD.  Specifically, those 
VA medical records show that in December 2007, the Veteran 
complained of ongoing sleep disturbances and difficulty 
"adjusting to getting older."  However, he indicated that 
things were otherwise "okay" and that he was "feeling 
good."  In this regard, the Veteran stated that his wife of 
59 years remained supportive and understanding and that they 
were looking forward to spending Christmas with their 
children, grandchildren, and great-grandchildren.  His GAF 
score was assessed at 60.  VA records dated in April, July, 
and September 2008 show subjective complaints of isolation 
and clinical findings of "mild anxiety," not associated 
with flashbacks, with a GAF score of 60.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 
60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51-60 generally reflects moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or coworkers).  

While the evidence of record from August 11, 2005, to October 
26, 2008, reflects ongoing complaints and treatment for 
anxiety and irritability, it does not contain any reports of 
suicidal or homicidal ideations.  Moreover, while the Veteran 
reported that he had no close friends and tended to avoid 
crowds, it appeared that he did not completely isolate 
himself.  Indeed, the report of the May 2006 VA examination 
and other VA medical records during the relevant appeals 
period indicate Veteran had been married nearly 60 years and 
had supportive relationships with his wife, children, 
grandchildren, and great-grandchildren.  He also stated that 
he enjoyed fishing and attending church.  Additionally, the 
Veteran volunteered the fact that, despite his discomfort 
around large groups of people, he "had no trouble getting 
along with others."  Moreover, while the Veteran was noted 
to have a sad and dysphoric mood at time of his VA 
examination, his speech patterns and thought processes were 
assessed to be normal.  Furthermore, there was no evidence of 
gross memory loss or impairment, nor any significant 
impairment in judgment.  Nor did the Veteran report any panic 
attacks.  In addition, the Board finds it significant that 
subsequent VA treatment records dated from June 2006 to 
September 2008 indicate that the Veteran reported "feeling 
good" and that his anxiety was found to be mild in degree.  
Thus the Board finds that from August 11, 2005, to October 
26, 2008, the Veteran's symptoms overall fell within the 
category of mild to moderate.  

In addressing the Veteran's somewhat low GAF score of 51-55 
at the time of his May 2006 VA examination, the Board finds 
that this score did not match his better avocational and 
social functioning during the relevant appeals period as 
evidenced by the narrative description of symptomatology.  In 
any event, the emphasis in psychiatric ratings is not solely 
on social impairment, but rather includes an evaluation of 
how the mental disorder interferes with the ability to work.  
38 C.F.R. §  4.126 (2008).  Here, while the Veteran has 
indicated that he is currently retired after decades of 
steady employment, there is no evidence to suggest that his 
anxiety disorder and related symptoms caused him to stop 
working or otherwise interfered with his occupational and 
social functioning.  

Based upon the above findings, the Board finds that the 
Veteran's disability warranted no more than a 30 percent 
rating for the period of August 11, 2005, to October 26, 
2008.  In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9400.  With respect to whether his disability warranted 
more than a 30 percent disability rating during this period, 
however, the Board finds that the preponderance of the 
evidence is against such a finding.  The Veteran was not 
shown to have overall reduced reliability and productivity, 
as he had close relationships with his wife and family, 
engaged in recreational pursuits, and was retired after years 
of stable employment.  Nor was he shown to have panic 
attacks; circumstantial, circumlocutory, or stereotyped 
speech; difficulty understanding complex commands; impairment 
of memory; impaired judgment; or impaired abstract thinking.  
Therefore, the Board finds that a rating in excess of 30 
percent was not warranted during this period.

As the preponderance of the evidence is against the claim for 
an increased rating for the period of August 11, 2005, to 
October 26, 2008, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

October 27, 2008, to the Present

The only evidence of record during this period is an October 
2008 VA examination in which the Veteran reported that, since 
his previous examination, he had frequently sought 
psychiatric treatment at a VA outpatient clinic.  He denied 
any episodes of hospitalization for mental health problems 
and indicated that his depression and anxiety had improved 
with medication.  Nevertheless, the Veteran emphasized that 
he continued to experience "moderately-severe anxiety and 
moderate depression."  In addition, the Veteran indicated 
that he continued to awaken in the middle of the night and 
have difficulty falling back to sleep.  He added that, as a 
consequence of receiving an average only four hours of sleep 
per night, he was frequently tired during the day and 
inclined to delay performing "normal daytime activities."  
The Veteran denied any history of panic attacks, 
obsessive/ritualistic behavior, delusions, or homicidal 
thoughts.  He stated that while he occasionally had thoughts 
of suicide, he had "no plan or intent to harm himself." 

Clinical assessment revealed an "okay" mood, with an 
appropriate, constricted affect.  His attitude was described 
as "cooperative" and "friendly," and his speech was 
spontaneous, clear, and coherent, albeit hesitant.  The 
Veteran was found to be neatly groomed and appropriately 
dressed.  His abstract thinking was noted to be impaired and 
his thought processes were deemed circumstantial.  However, 
his thought content was assessed as unremarkable, and he was 
found to be of above-average intelligence.  The Veteran was 
considered well-oriented and able to understand the outcome 
of his behavior.  His attention span was found to be intact 
and his capacity for concentration was considered 
"sufficient for conversation."  His remote and immediate 
memory were within normal limits, but his recent memory was 
mildly impaired.  The Veteran reported that he had difficulty 
concentrating and completing tasks.  He also stated that he 
frequently felt fatigued and exhibited decreased efficiency.  
Psychological testing yielded a score of 63 on the Beck 
index, which indicated "severe" anxiety.  

With regard to his occupational and social history, the 
Veteran indicated that he had sold his real estate business 
and moved to Florida with the intent to work there, but 
"somehow didn't get with it."  He also stated that due to 
his current concentration problems, he relied on his wife to 
manage the family finances. 

Based upon the Veteran's statements, the results of the 
examination, and a review of the claims folder, the VA 
examiner concluded that the Veteran continued to meet the 
diagnostic criteria for anxiety disorder and depressive 
disorder.  He was assigned a GAF score of 51 "due to the 
presence of moderate depression and moderately-severe 
anxiety."  Significantly, however, the VA examiner concluded 
that while the Veteran was currently retired, it was less 
likely than not that his service-connected mental health 
problems contributed to any unemployability he might 
currently experience.  Specifically, the VA examiner 
commented that the Veteran's occupational performance "would 
likely be less efficient due to these difficulties, but would 
not reach a level of impairment that resulted in inability to 
maintain employment."  Additionally, the examiner noted that 
the Veteran was competent for VA benefits purposes and that 
his "financial security [did] not appear to be in jeopardy 
at this time."

The Board acknowledges that two months after his VA 
examination, the Veteran submitted a written statement 
indicating that he had relocated full-time to Florida.  He 
requested that VA schedule him for another psychiatric 
examination at the VA outpatient treatment center in Daytona 
Beach.  Additionally, the Veteran's representative submitted 
a statement in March 2009 indicating that his condition 
warranted a disability rating in excess of 50 percent.  
Significantly, however, neither the Veteran nor his 
representative has specifically contended that his anxiety 
disorder has worsened since his October 2008 VA examination.  
Nor is there any clinical evidence of record indicating his 
condition has increased in severity since that time.  
Therefore, the Board finds that additional development by way 
of another VA examination would be redundant and unnecessary.  
38 C.F.R. § 3.327 (2008); VAOPGCPREC 11-95 (April 7, 1995) 
(Board is not required to remand an appealed claim because of 
the passage of time when an adequate examination report was 
originally prepared for the agency of original jurisdiction, 
unless the severity has since increased).

The October 2008 VA examiner assigned the Veteran a GAF score 
of 51, which reflects moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or coworkers).  

Here the results of the Veteran's October 2008 VA examination 
indicate that he currently suffers from moderate depression 
and moderately-severe anxiety.  In the judgment of the Board, 
the evidence as a whole demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 50 percent rating under 
DC 9400. 

With respect to whether his disability warrants more than a 
50 percent disability rating, however, the Board finds that 
the preponderance of the evidence is against such a finding.  
While the Veteran suffers from chronic sleep impairment, 
persistent feelings of sadness, and occasional passive 
thoughts of suicide, he has denied any active intent to harm 
himself or others.  Nor has he been shown to have obsessional 
rituals that interfere with routine activities, speech that 
is intermittently illogical or obscure, panic attacks, or 
neglect of personal hygiene.  The Board acknowledges that on 
his most recent VA examination, the Veteran's abstract 
thinking was found to be impaired and his thought processes 
were deemed circumstantial.  Nevertheless, the results of 
that examination yielded no evidence of a significantly 
impaired memory or psychotic symptoms.  While mild impairment 
of the Veteran's short-term memory, as manifested by his 
forgetting to complete tasks, is shown, that memory 
impairment is consistent with a 50 percent rating.  Memory 
loss of his own name or that of relatives is not shown.  
Those factors indicate that the Veteran has not been 
seriously occupationally and socially impaired during the 
relevant time period.  Rather, his anxiety disorder at most 
has fallen within the moderate to moderately severe range, 
for which a 50 percent disability rating is warranted.

Moreover, the evidence of record since October 27, 2008, 
indicates that the Veteran has continued to maintain a close 
relationship with his wife and the rest of his family.  While 
he has reported that he is currently retired, he has not 
indicated that his unemployment is due to factors other than 
his advanced age.  Furthermore, while the Veteran stated at 
his October 2008 VA examination that he forgets to complete 
tasks, has difficulty concentrating, exhibits fatigue and 
decreased efficiency, and relies on his wife to manage the 
family finances, the VA examiner expressly found that, while 
the Veteran's anxiety disorder may render him less efficient 
at performing certain occupational tasks, it is not 
responsible for any unemployability he currently experiences.  
Additionally, that examiner determined that the Veteran is 
competent for VA benefits purposes and that his "financial 
security does not appear to be in jeopardy at this time."  
As such, the Board finds that a rating in excess of 50 
percent is not warranted.

In sum, the Board finds that the evidence does not show 
entitlement to higher ratings for an anxiety disorder during 
any of the periods under consideration.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 
4 (2008).  However, the regulations also provide for 
exceptional cases involving compensation.  Ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2008).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
Veteran's service-connected anxiety disorder.  Therefore, the 
Board finds that the application of the regular schedular 
standards have not been rendered impractical and that 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is not warranted.

The Board acknowledges that the Veteran has not worked 
throughout the pendency of this appeal.  Additionally, the 
Board recognizes that the Veteran has reported that his 
mental health symptoms impair his ability to concentrate and 
complete tasks, and render him somewhat dependent on others, 
especially his wife, for certain daily living activities, 
particularly in the area of financial management.  However, 
there is no evidence of record indicating that his 
unemployment is due to factors other than his advanced age.  
Nor is there any indication that his current level of 
impairment goes beyond that contemplated in the disability 
ratings that have been assigned during the relevant appeals 
period.  His anxiety disorder has not been shown to warrant 
frequent or, indeed, any periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In light of the above, the Board finds 
that remand for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2008).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in February 2006 and October 
2008, rating decisions in June 2006 and December 2008, and a 
statement of the case in June 2007.  Those documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for an anxiety disorder is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


